Citation Nr: 1617104	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-35 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In September 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss that is the result of noise exposure during active military service.

2.  The Veteran has current tinnitus that is the result of noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. at 159. 


B.  Factual Background and Analysis

The Veteran contends that he developed both bilateral hearing loss and tinnitus from his in-service noise exposure, to include from working without hearing protection in a sewer plant that was located close to the flight lines (and thus being in close proximity to noise from jet airplanes taking off and landing) and being in the proximity of a terrorist bomb explosion on base.  He reported noticing both disorders in service and that they have continued to the present day.  (September 2015 Board Hearing).

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such contentions are consistent with the evidence he has provided to support his claim as to proximity to the flight line and the terrorist bomb explosion.  Therefore, the Board finds that the Veteran has competently and credibly reported his in-service noise exposure.  

The Board further notes that, the April 2010 VA examiner found hearing levels consistent with a disability under 38 C.F.R. § 3.385, but that the May 2010 VA examiner only noted such findings for the left ear on her examination.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran currently has hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. § 3.385 for both ears.  Both VA examiners have also found that the Veteran currently has tinnitus.

The Veteran's service treatment records generally do not document any complaints of, or treatment for, hearing loss or tinnitus.  A June 1983 audiogram documented normal hearing findings, which would not meet the level of a disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran's first documented post-service complaint of tinnitus was in a May 2009 VA medical record.  At that time, he complained of chronic bilateral tinnitus since service.

During an April 2010 VA examination, the Veteran reported in-service noise exposure; and that for the last 20 years he had worked in a quiet office setting as a business administrator.  He denied recreational noise exposure.  Following evaluation, the examiner diagnosed sensorineural hearing loss, which was normal to mild.  The examiner further noted that the Veteran's tinnitus was as likely as not a symptom of the associated hearing loss.

The examiner wrote that she could not resolve the question of whether the claimed disorders were a result of service without resort to mere speculation.  The examiner noted in-service noise exposure and the report of onset of bilateral hearing loss and tinnitus in service, specifically after exposure to a terrorist bomb.  However, the examiner noted that service treatment records showed normal hearing without threshold shift, including after the bomb explosion.  

During a May 2010 VA examination, the Veteran again reported in-service noise exposure and lack of post-service noise exposure.  The examiner found that the Veteran did not have disabling hearing loss, per 38 C.F.R. § 3.385.  The Board notes; however, that under 38 C.F.R. § 3.385 the Veteran would have hearing loss of the left ear, with a 40 decibel loss at 4000 Hz, based on the May 2010 VA examiner's findings.

The May 2010 VA examiner found bilateral high frequency hearing loss, with the right side considered non-disabling.  The examiner also found that tinnitus was not as likely as not a symptom associated with hearing loss.  The VA examiner opined that bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure, as the Veteran's hearing was within normal limits throughout military noise exposure.  The examiner also found no evidence of tinnitus while in the military.  

The Board subsequently obtained an April 2016 opinion from an otolaryngologist through the Veterans Health Administration (VHA).  The VHA provider considered service treatment records and the Veteran's reports of in-service noise exposure.  The otolaryngologist also noted consideration of multiple medical articles, as well as additional factors not considered by such articles.  The examiner further noted the 2010 opinions and found them correct based on scientific knowledge available and commonly used to evaluate noise induced hearing loss at that time, but determined that such reports had not considered the medical literature considered by the VHA provider.

The VHA provider found that studies supported finding noise induced loss of hearing in a delayed fashion, though human studies were ultimately needed to confirm such findings.  Having considered such data, the VHA provider placed significant weight of the Veteran's reports of noticing bilateral hearing loss and tinnitus in service, after noise exposure.  He found that such loss was consistent with the type, volume, and duration of noise exposure expected from his duty.  As such, he opined that it was at least as likely as not that the Veteran's current hearing loss had its onset in service or was the result of service, to include injury from loud noise exposure.

Given that the April 2016 VHA provider had the most complete review of the medical evidence of record, to include consideration of the prior VA examinations, as well as the most comprehensive explanation as to how he reached his conclusions, the Board finds that opinion to be the most probative of record and that service connection for bilateral hearing loss is warranted.

The April 2016 VHA provider did not provide a medical opinion for the etiology of tinnitus.  The May 2010 VA examiner found no relationship between hearing loss and tinnitus; however, the April 2010 VA examiner found tinnitus was related to hearing loss.  Furthermore, the Veteran has provided credible statements as to his tinnitus beginning in service.  As such, the Board resolves all doubt in the Veteran's favor, and finds that tinnitus is also etiologically related to noise exposure during active military service and that service connection is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


